            Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 VINH MAC,                                         )   Case No. 1:19-cv-11706
                                                   )
                       Plaintiff,                  )
                                                   )   COMPLAINT FOR
                 vs.                               )   VIOLATION OF THE
                                                   )   FEDERAL SECURITIES LAWS
 ACACIA COMMUNICATIONS, INC.,                      )
 DAVID J. ALDRICH, PETER Y. CHUNG,                 )   JURY TRIAL DEMANDED
 BENNY P. MIKKELSEN, LAURINDA Y.                   )
 PANG, STAN J. REISS, JOHN RITCHIE,                )
 VINCENT ROCHE, and MURUGESAN                      )
 SHANMUGARAI,                                      )
                                                   )
                       Defendants.                 )


       Plaintiff Vinh Mac (“Plaintiff”), by his undersigned attorneys, alleges the following on

information and belief, except as to the allegations specifically pertaining to Plaintiff, which are

based on personal knowledge.

                          NATURE AND SUMMARY OF THE ACTION

       1.      Plaintiff, a stockholder of Acacia Communications, Inc. (“Acacia” or the

“Company”), brings this action against the Company and its Board of Directors (the “Board” or

the “Individual Defendants”) for their violations of Section 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) & 78t(a), and U.S. Securities

and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. §§ 240.14a-9, 244.100, &

229.1015(b)(4), arising out of the definitive merger agreement between and among Acacia, Cisco

Systems, Inc. (“Cisco”), and Amarone Acquisition Corp. (“Merger Sub”) (the “Merger

Agreement”).
            Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 2 of 12



       2.       On July 8, 2019, Acacia’s Board of Directors caused the Company to enter into the

Merger Agreement. Pursuant to the Merger Agreement, each share of Company common stock

will be converted into the right to receive $70.00 in cash (the “Merger Consideration”). Following

the consummation of the Merger Agreement, Acacia and its employees will join Cisco’s Optical

Systems and Optics business (the “Proposed Transaction”). The merger represents an equity

valuation of approximately $2.6 billion.

       3.       On July 26, 2019, the Company filed a Form PREM14A Preliminary Proxy

Statement (the “Proxy”) with the SEC designed to convince Acacia stockholders to approve the

Proposed Transaction. The Proxy is materially deficient and misleading because, inter alia, it fails

to disclose material information regarding (i) the Company’s financial projections; and (ii) the

valuation analyses conducted by the Company’s financial advisor, Goldman Sachs & Co. LLC

(“Goldman”) to support its fairness opinion.

       4.       The special meeting of Acacia stockholders to vote on the Proposed Transaction is

forthcoming (the “Stockholder Vote”). Therefore, it is imperative that the material information

omitted from the Proxy is disclosed to the Company’s stockholders prior to the Stockholder Vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from consummating the Proposed Transaction unless and until the material

information discussed below is disclosed to Acacia’s stockholders or, in the event the Proposed

Transaction is consummated, to recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                             PARTIES

       6.       Plaintiff is, and has been at all relevant times, a stockholder of Acacia.




                                                  2
             Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 3 of 12



        7.      Acacia is a corporation organized and existing under the laws of the state of

Delaware. It maintains its principal executive offices at Three Mill and Main Place, Suite 400,

Maynard, Massachusetts, 01754. The Company’s common stock is listed on the Nasdaq Global

Select Market under the ticker symbol “ACIA.” Acacia is named as a defendant herein solely for

the purpose of providing full and complete relief.

        8.      Defendant David J. Aldrich has served as a director of the Company since 2017.

        9.      Defendant Peter Y Chung has served as a director of the Company since 2013.

        10.     Defendant Benny P. Mikkelsen is the Company’s Chief Technology Officer, and a

director.

        11.     Defendant Laurinda Y. Pang has served as a director of the Company since June

2019.

        12.     Defendant Stan J. Reiss has served as a director of the Company since 2009.

        13.     Defendant John Ritchie has served as a director of the Company since 2015.

        14.     Defendant Vincent Roche has served as Chair of the Board since 2017 and as a

director of the Company since 2016.

        15.     Defendant Murugesan Shanmugaraj has served as the President, Chief Executive

Officer, and as a director, of the Company since 2010.

        16.     The Defendants described in ¶ 8 through ¶ 15 are referred to herein as the

“Individual Defendants.”

        17.     Collectively, Acacia and the Individual Defendants are referred herein as

“Defendants.”




                                                3
          Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 4 of 12



                                  JURISDICTION AND VENUE

        18.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question

jurisdiction) and Section 27 of the Exchange Act (15 U.S.C. § 78aa) because Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        19.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        20.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Acacia is headquartered in this District.

                          FURTHER SUBSTANTIVE ALLEGATIONS

        21.      On July 9, 2019, the Company and Acacia issued a joint press release announcing

the Proposed Transaction. The Press Release read in relevant part:

              SAN JOSE, Calif. and MAYNARD, Mass., July 9, 2019 /PRNewswire/ --

                 •   Acacia's coherent optics technology empowers webscale companies,
                     service providers, and data center operators to meet the fast-growing
                     consumer demands for data

                 •   Acacia is headquartered in Maynard, Massachusetts and is publicly
                     traded on the NASDAQ

                 •   Innovation across software, silicon and optics is fueling Cisco's
                     initiative to make networks smarter, simpler and more secure

              Cisco (NASDAQ: CSCO) and Acacia Communications (NASDAQ: ACIA)
              today announced they have entered into a definitive agreement under which
              Cisco has agreed to acquire Acacia. An existing Cisco supplier, Acacia designs
              and manufactures high-speed, optical interconnect technologies that allow
              webscale companies, service providers, and data center operators to meet the
              fast-growing consumer demands for data.



                                                   4
        Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 5 of 12



            Under the terms of the agreement, Cisco has agreed to acquire Acacia for
            $70.00 per share in cash, or for approximately $2.6 billion on a fully diluted
            basis, net of cash and marketable securities. As Cisco and Acacia come
            together, Cisco plans to support Acacia's existing customers and new customers
            that want industry-leading coherent optics, digital signal processing/photonic
            integrated circuit modules, and transceivers for use in networking products and
            data centers.

            “By innovating across software, silicon and optics, Cisco is reinventing every
            domain of the network with our intent-based architectures,” said David
            Goeckeler, executive vice president and general manager of Cisco's networking
            and security business. “With the explosion of bandwidth in the multi-cloud era,
            optical interconnect technologies are becoming increasingly strategic. The
            acquisition of Acacia will allow us to build on the strength of our switching,
            routing and optical networking portfolio to address our customers’ most
            demanding requirements.”

            Cisco offers a full portfolio of optical systems to support webscale, service
            provider, enterprise, and public sector customer segments. These optical
            systems address performance, power, and cost requirements. Acacia's
            technology will enrich Cisco's optical systems portfolio. It will also allow the
            growing number of customers transitioning from chassis-based systems to
            pluggable technology to simplify operations and reduce network complexities.

            “Coherent technology has been a game-changer for optical networking and
            continues to evolve with the deployment of pluggable coherent optics,” said Raj
            Shanmugaraj, president and chief executive officer, Acacia. “Upon close, Cisco
            and Acacia will continue to serve and support existing Acacia customers. By
            integrating Acacia technology into Cisco's networking portfolio, we believe we
            can accelerate the trend toward coherent technology and pluggable solutions
            while accommodating a larger footprint of customers worldwide.”

            The acquisition is expected to close during the second half of Cisco's FY2020,
            subject to customary closing conditions and required regulatory approvals.
            Upon completion of this transaction, Acacia employees will join Cisco's Optical
            Systems and Optics business within the networking and security business under
            David Goeckeler.

            For additional information about Cisco's intent to acquire Acacia, please read
            the blog from the head of Cisco's Optical Systems and Optics business, Bill
            Gartner.

The Proxy Misleads Acacia Stockholders by Omitting Material Information

      22.      On July 26, 2019, the Company filed the materially misleading and incomplete

Proxy with the SEC. Designed to convince stockholders to vote in favor of the Proposed



                                                 5
             Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 6 of 12



Transaction, the Proxy is rendered misleading by the omission of critical information concerning

the Company’s financial projections, and the financial analyses conducted by Goldman in advising

the Board and in providing a fairness opinion as to the Proposed Transaction.

        Material Omissions Regarding the Company’s Financial Projections

        23.     The Proxy discloses that Goldman and the Board were provided with financial

projections developed by the Company’s management for the purpose of evaluating strategic

alternatives.

        24.     Three sets of projections were ultimately provided to the Board: projections created

in October 2018 (the “October Projections”), the Long Range Forecast created at the beginning of

the Board’s process, and the June LRP projections ultimately used in evaluating the fairness of the

Proposed Transaction.

        25.     While the Proxy discloses certain line items from the Long Range Forecast and the

June LRP, it entirely omits the October Projections and any changes made from those projections

to the Long Range Forecast and June LRP.

        26.     The Proxy also omits the projected unlevered free cash flows for the Long Range

Forecast..

        27.     The Proxy also fails to disclose the line items necessary to reconcile the non-GAAP

financial metrics of both the Long Range Forecast and June LRP, including Adjusted EBITDA,

Non-GAAP Operating Income, Net Income, and Earnings Per Share.

        28.     For example, to reconcile Adjusted EBITDA back to GAAP metrics, , the Proxy

must disclose, among other things: (a) depreciation; (b) interest income; (c) income taxes; (d)

stock-based compensation; (e) warranty and other charges arising from a manufacturing process




                                                 6
          Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 7 of 12



quality issue, (f) ZTE-related inventory write-offs; and (g) subsequent adjustments and certain

litigation related costs and settlement reserves.

       29.     Thus the Proxy misleads Acacia stockholders by omitting the material projections

of the line items used in calculating non-GAAP projections. Providing these non-GAAP metrics

without disclosing the line item metrics used to calculate them, or otherwise reconciling the non-

GAAP projections to GAAP measures, makes the provided disclosures materially incomplete and

misleading.

       30.     Without disclosure of these reconciling metrics, the Proxy violates SEC regulations

and materially misleads Acacia’s stockholders.

       Material Omissions Regarding Goldman’s Financial Analyses

       31.     The Proxy describes Goldman’s fairness opinion and the various valuation analyses

it performed in support of its opinion. However, the description of Goldman’s fairness opinion and

analyses fails to include key inputs and assumptions underlying these analyses. Without this

information, as described below, Acacia’s stockholders are unable to fully understand these

analyses and, thus, are unable to determine what weight, if any, to place on Goldman’s fairness

opinion in determining how to cast their vote on the Proposed Transaction. This omitted

information, if disclosed, would significantly alter the total mix of information available to

Acacia’s stockholders.

       32.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis, the Proxy

omits the inputs used by Goldman to calculate the discount rate range of 9.0% to 10.0% as well as

the weighted-average cost of capital (“WACC”), an integral input into the analysis. Furthermore,

the Proxy omits any basis for Goldman’s use of a perpetuity growth rate range of 2.75% to 3.75%.




                                                    7
          Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 8 of 12



as well as the fully-diluted outstanding shares of the Company utilized in the analysis and the

illustrative terminal values.

       33.     With respect to Goldman’s Selected Companies Analysis, the Proxy fails to disclose

the individual multiples observed by Goldman for each of the companies included in the analysis,

as well as the multiples used for Acacia. Without such information, Acacia’s stockholders are

unable to determine how the multiples used in determining Acacia’s value compare to the other

companies. As a result, stockholders are unable to assess whether Goldman utilized reasonable

multiples, thereby rendering Goldman’s conclusion regarding the usefulness of such multiples

materially misleading.

       34.     With respect to Goldman’s Selected Transactions Analysis, the Proxy omits the

total value of each selected transaction and the closing date for each transaction, rendering the

transactions useless as a means of comparison to the Proposed Transaction.

       35.     Defendants’ failure to provide Acacia stockholders with the foregoing material

information renders the Proxy false and/or materially misleading.

       36.     In sum, the omission of the above-referenced information renders statements in the

Proxy materially incomplete and misleading in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the special shareholder meeting to vote

on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision regarding

whether to vote in favor of the Proposed Transaction, and is thus threatened with irreparable harm,

warranting the injunctive relief sought herein

       37.     Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention




                                                 8
          Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 9 of 12



                                     CLAIMS FOR RELIEF

                                              COUNT I

   Claim for Violation of Section 14(a) of the Exchange Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Acacia

       63.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       64.     The Individual Defendants disseminated the false and misleading Proxy, which

contained statements that, in violation of Section 14(a) of the Exchange Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Acacia is liable as the issuer of

these statements.

       65.     The Proxy was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Company, the Individual Defendants were

aware of this information and their duty to disclose this information in the Proxy.

       66.     The Individual Defendants were at least negligent in filing the Proxy with these

materially false and misleading statements.

       67.     The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder will consider them important in deciding how to vote on the Proposed

Transaction. In addition, a reasonable investor will view a full and accurate disclosure as

significantly altering the total mix of information made available in the Proxy and in other

information reasonably available to stockholders.

       68.     The Proxy is an essential link in causing Plaintiff and the Company’s stockholders

to approve the Proposed Transaction.

       69.     By reason of the foregoing, defendants violated Section 14(a) of the Exchange Act

and Rule 14a-9 promulgated thereunder.



                                                  9
         Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 10 of 12



       70.     Because of the false and misleading statements in the Proxy, Plaintiff is threatened

with irreparable harm.

                                             COUNT II

                   Claim for Violation of Section 20(a) of the Exchange Act
                             Against the Individual Defendants

       71.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       72.     The Individual Defendants acted as controlling persons of Acacia within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Acacia and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

Plaintiff contends are false and misleading.

       73.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy alleged by Plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause them

to be corrected.

       74.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Proxy.




                                                  10
         Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 11 of 12



        75.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

        76.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the Exchange

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these Defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants’ conduct, Plaintiff is threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

        D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND




                                                 11
         Case 1:19-cv-11706-LTS Document 1 Filed 08/07/19 Page 12 of 12



       Plaintiff respectfully requests a trial by jury on all issues so triable.


Dated: August 7, 2019                                   Respectfully submitted,

                                                        LEVI & KORSINSKY, LLP

                                                        By: /s/ Shannon L. Hopkins
                                                        Shannon L. Hopkins
                                                        1111 Summer Street, Suite 403
                                                        Stamford, CT 06905
                                                        Tel: (203) 992-4523
                                                        shopkins@zlk.com

                                                        Attorneys for Plaintiff
 LEVI & KORSINSKY, LLP
 Donald J. Enright (to be admitted pro hac vice)
 Elizabeth K. Tripodi (to be admitted pro hac vice)
 1101 30th Street, N.W., Suite 115
 Washington, DC 20007
 Tel: (202) 524-4290
 Fax: (202) 337-1567
 Email: denright@zlk.com
         etripodi@zlk.com

 Attorneys for Plaintiff




                                                  12
